OPINION — AG — ** OKLAHOMA AVIATION COMMISSION — CONTRACTS — BOARD OF PUBLIC AFFAIRS ** CAN THE OKLAHOMA AVIATION COMMISSION BE AUTHORIZED TO ENTER INTO ITS OWN CONTRACT FOR THE PURCHASE OF GOODS, WARES, MERCHANDISE, AND THE PURCHASE OF EQUIPMENT, OR WHETHER SUCH CONTRACTS MUST BE MADE UNDER THE STATE BOARD OF PUBLIC AFFAIRS ? — AFFIRMATIVE (CENTRAL PURCHASING, EQUIPMENT, OFFICE SUPPLIES, STATE AGENCY) CITE: 74 Ohio St. 64 [74-64], 3 Ohio St. 76 [3-76], 3 Ohio St. 79 [3-79] (GEORGE T. MONTGOMERY)